      Case: 1:18-op-45459-DAP Doc #: 102 Filed: 11/07/18 1 of 3. PageID #: 1688



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                       MDL No. 2804
 OPIATE LITIGATION
                                                    Master Docket No.:
 This document relates to:                          1:17-MD-02804-DAP

 Case No. 1:18-op-45459-DAP                         Hon. Judge Dan A. Polster

 THE MUSCOGEE (CREEK) NATION,

                        PLAINTIFF,                  JURY TRIAL DEMANDED

 v.

 PURDUE PHARMA L.P., et al.,

                        DEFENDANTS.


            OPPOSITION TO OLYMPIA PHARMACY’S MOTION TO DISMISS

        Defendant Olympia Pharmacy’s Motion to Dismiss First Amended Complaint

(“Defendant’s Motion”) should be denied as untimely pursuant to Northern District of Ohio

Local Rule 7.1. Under Case Management Order 6, In re: Nat’l Prescription Opiate Litig.,

No. 1:17-md-2804 (N.D. Ohio), ECF No. 770, the time to file motions to dismiss in this case

expired on August 31, 2018; Defendant’s Motion was not filed for another 42 days, on October

12, 2018.

        In the alternative, Defendant’s Motion should be dismissed for the reasons set forth in

Plaintiff’s Consolidated Opposition to Defendants’ Motions to Dismiss the Nation’s First

Amended Complaint, ECF No. 84, which Plaintiff hereby incorporates by reference.
    Case: 1:18-op-45459-DAP Doc #: 102 Filed: 11/07/18 2 of 3. PageID #: 1689



Date: October 31, 2018

OF COUNSEL:
Gregory M. Utter                            /s/ Kevin Dellinger
Joseph M. Callow, Jr.                       Attorney General Kevin Dellinger,
Thomas F. Hankinson                         OBA #15612
Sarah V. Geiger                             MUSCOGEE (CREEK) NATION
KEATING MUETHING &                          P.O. Box 580
KLEKAMP PLL                                 Okmulgee, OK 74447
One East Fourth Street, Suite 1400          kdellinger@mcnag.com
Cincinnati, OH 45202
gmutter@kmklaw.com
jcallow@kmklaw.com                          /s/ Jenna A. Hudson
thankinson@kmklaw.com                       Scott D. Gilbert
sgeiger@kmklaw.com                          Richard Shore
                                            Peter Meringolo
Richard W. Fields                           Michael B. Rush
FIELDS PLLC                                 Jenna A. Hudson
1700 K Street, NW, Suite 810                GILBERT LLP
Washington, DC 20006                        1100 New York Avenue, NW, Suite 700
fields@fieldslawpllc.com                    Washington, DC 20005
                                            gilberts@gotofirm.com
Lloyd B. Miller                             shorer@gotofirm.com
Donald J. Simon                             meringolop@gotofirm.com
Whitney A. Leonard                          rushm@gotofirm.com
SONOSKY CHAMBERS SACHSE                     hudsonj@gotofirm.com
ENDRESON & PERRY, LLP
1425 K Street, NW, Suite 600                Attorneys for the Muscogee (Creek)
Washington, DC 20005                        Nation
lloyd@sonosky.net
dsimon@sonosky.net
whitney@sonosky.net

William S. Ohlemeyer
Patricia Melville
Tyler Ulrich
Stephen N. Zack
BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
wohlemeyer@bsfllp.com
pmelville@bsfllp.com
tulrich@bsfllp.com
szack@bsfllp.com




                                       2
    Case: 1:18-op-45459-DAP Doc #: 102 Filed: 11/07/18 3 of 3. PageID #: 1690



                                CERTIFICATE OF SERVICE

       I, Jenna A. Hudson, hereby certify that on October 31, 2018 the foregoing document was

served via the Court’s ECF system to all counsel of record.



                                                    /s/ Jenna A. Hudson
                                                    Jenna A. Hudson
